TO BE PUBLISHED




                   Uprems (gaurf of ~rufu;kg
                                      2005-SC-0754-KB

                                                              JATIE          AO-'S ~-o ~       ~-
 EDWIN ALLEN JONES                                                                    MOVANT


V.                                  IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                                       RESPONDENT


                                   OPINION AND ORDER

        This matter is before the Court on the application for reinstatement pursuant to

SCR 3.510 of Edwin A . Jones, whose bar roster address is 410 Broadway, Paducah,

Kentucky 42001 and whose KBA Member No. is 83477 . Jones was admitted to the

practice of law in Kentucky on October 12, 1990 . On June 12, 2003, he was temporarily

suspended from the practice of law because of a conviction for drug-related crimes.

Jones is currently 41 years old and has worked as a law clerk for a firm in Paducah

since 2004.

                                         Background

        Jones was arrested in February 2002 and charged with drug-related crimes in

federal district court. He pled guilty to Misprision of a Felony (for failing to report the

drug transaction that led to his arrest) and Possession of Cocaine (for the small amount

of cocaine on his person at the time of the arrest), and was sentenced to 26 months in

federal prison .
         In May 2003, the Inquiry Commission charged Jones with violating SCR 3.130-

 8.3(b), which provides that it is professional misconduct for a lawyer to "commit a

 criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as

 a lawyer in other respects ." On June 12, 2003, Jones was temporarily suspended from

the practice of law. On August 26, 2004, Jones was suspended from the practice of law

for a period of 30 months to run from the date of the beginning of his temporary

suspension .

         Jones served approximately 16 months of his criminal sentence, from June 19,

2003 to October 15, 2004. He then underwent a period of supervised probation, which

ended October 14, 2005. Jones filed his application for reinstatement on September

22, 2005 .

                            Character and Fitness Committee

         The Character and Fitness Committee held a hearing on the matter in May 2006 .

The Committee made the following Findings of Fact, Conclusions of Law, and

Recommendation:

         Jones has served the suspension period ordered by this Court, has not practiced

law since his suspension began, and has complied with every term of the suspension

order.

         Jones's conduct during the suspension period has been above reproach .

Individuals interviewed by the Committee's investigator and who voluntarily provided

character reference information to the Committee described Jones as trustworthy,

intelligent, and competent . Based on this evidence, Jones proved by clear and

convincing evidence that he is worthy of the trust and confidence of the public.
    Jones has complied with his Continuing Legal Education requirements, and has

been praised by various members of the Kentucky Bar as a bright, competent lawyer,

thus he possesses sufficient professional capabilities to serve the public as a lawyer.

        Based on the evidence described above, along with several reference letters and

notes from the Committee's investigator (all of which were positive), the Committee

found that Jones had presented clear and convincing evidence that he presently

exhibits good moral character.

       Several individuals interviewed by the Committee's investigator spoke of Jones's

sincere remorse and embarrassment for his past misconduct. Other individuals

commented that Jones had accepted responsibility for his actions and is focused on

rehabilitating himself. When interviewed by the Committee's investigator, Jones

personally exhibited regret and embarrassment regarding his actions and expressed the

intent to focus on sobriety, to maintain his relationship with his daughter, and to rebuild

his legal career. Based on this evidence, the Committee found that Jones had

presented clear and convincing evidence that he appreciates the wrongfulness of his

prior misconduct, that he has manifest contrition for his misconduct, and that he has

rehabilitated himself from his past derelictions .

       The Committee members believe that Jones is sincere in his commitment to

abstain from drugs and alcohol and to continue his currently successful efforts at

rehabilitation . The Committee found that Jones and the legal community would be best

served by readmission conditioned on the continuation of support programs that have

been effective to date .

       The Committee thus recommended that Jones's Application for Reinstatement to

the practice of law be approved as a three-year conditional admission . The Committee
specifically recommended that Jones's readmission be conditioned on his continued

participation in KYLAP under the terms of the Supervision Agreement he executed on

April 6, 2006.

                                    The Board of Governors

        The Board of Governors considered Jones's application for reinstatement at its

meeting on July 14, 2006. The Board considered the entire record, including the events

and other matters leading up to and following Jones's suspension, the Committee's

findings, the position of Bar Counsel (which does not oppose Jones's application), and

the many statements submitted from lawyers, judges, acquaintances of Jones, and

other people interviewed by the Committee's investigator . Ultimately, the Board

recommended that Jones be reinstated .

       The Board noted in its recommendation that those statements indicate that Jones

regularly attends Narcotics Anonymous meetings five to seven times per week and that

he is working regularly as a KYLAP counselor with others who abuse alcohol and drugs .

A volunteer with KYLAP supervises Jones in the KYLAP program . The KYLAP

volunteer describes Jones as the best KYLAP participant he has ever seen and states

that Jones exceeds what is normally required . Jones also works with Teen Challenge,

a drug and alcohol rehabilitation program for teenagers. The Board also noted that it

believes that Jones's long period of sobriety-since February 6, 2002-is a reliable

indicator of his rehabilitation .

       The Board also noted that the evidence shows that Jones has dealt responsibly

with or resolved issues involving his debts . He filed for and was discharged in

bankruptcy, and is currently dealing in a responsible manner with his financial

obligations . He is twice divorced, but is a devoted and attentive father to his young
daughter, whom he visits every weekend by driving from Paducah to Henderson,

Kentucky.

           In making its recommendation, the Board considered the requirements of SCR

2.300 and the standards for reinstatement set out by this Court in In re Cohen , 706
S.W.2d 832 (Ky. 1966) ; Skaggs v. Kentucky Bar Association , 954 S .W .2d 211 (Ky.

1998); Cowden v. Kentucky Bar Association , 997 S .W.2d 9 (Ky. 1999); and Hickey v.

Kentucky Bar Association , 118 S.W.3d 588 (Ky. 2003). The Board determined that

Jones has fully met all of the standards . The Board reviewed the entire record,

including the many positive statements given on Jones's behalf, and determined that

Jones has completed all of the administrative steps necessary for reinstatement .' The

Board also determined that Jones's conduct since his suspension has demonstrated the

appropriate degree of rehabilitation necessary to support his reinstatement and that he

has accepted full responsibility for his actions .

           Based on these findings, the Board voted unanimously (17 to 0) to recommend

approval of Jones's application for reinstatement to the Kentucky Bar Association

pursuant to SCR 3.510 with the requirement that Jones abide by the conditions set out

in his supervision agreement with monitoring by KYLAP for a three-year probationary

period .




         The Board's written recommendation claims that Jones has not completed the
CLE requirement, but then notes that he has completed the CLE requirement for the
educational year ending June 30, 2007. Based on this latter assertion, which is based
on a letter from the Assistant Director of CLE for the KBA certifying that Jones is CLE
compliant through June 30, 2007, it is clear that the Board's statement that Jones has
not completed his CLE requirement is a mistake . That it was a mistake is even more
apparent since the Board notes that Jones has completed the required CLE for this
educational year, and includes no recommendation or requirement that Jones complete
further CLE before his application be granted .
                                             5
        Based on the foregoing facts and recommendations, it is THEREFORE

ORDERED that Edwin Jones is reinstated to the practice of law in the state of Kentucky,

subject to his continuing monitoring by KYLAP and continued compliance with the

conditions set out in his supervision agreement with KYLAP for three years from the

date of the entry of this order, and subject to the payment of all costs incurred by the

Kentucky Bar Association associated with this proceeding that have not already been

paid.

        All concur.

        ENTERED : October 19, 2006.